 


114 HR 1284 IH: Saving America’s Pollinators Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1284 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Conyers (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To direct the Administrator of the Environmental Protection Agency to take certain actions related to pesticides that may affect pollinators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Saving America’s Pollinators Act of 2015. 2.FindingsCongress finds the following: 
(1)Pollination services are a vital part of agricultural production, valued at over $125,000,000,000 globally. According to a 2014 Presidential memorandum, pollinators provide for an annual amount of $24,000,000,000 to the economy of the United States and honey bees account for $15,000,000,000 of such amount. Similarly, pollination services of native pollinators, such as bumblebees, squash bees, and mason bees, contribute over $3,000,000,000 to the United States agricultural economy and are estimated to contribute between $937,000,000 and $2,400,000,000 to the economy of California alone. (2)One-third of food produced in North America—including nearly 100 varieties of fruits and vegetables such as almonds, avocados, cranberries, and apples—depends on pollination by bees. 
(3)Over the past several years, documented incidents of colony collapse disorder and other forms of excess bee mortality have been at a record high, with some beekeepers repeatedly losing 100 percent of their operations. The national honey crop reported in 2013 was the lowest in many decades. (4)A recent national survey sponsored by the Federal Government indicates that United States beekeepers experienced a 45.2 percent annual mortality rate with their hives during the period beginning in April 2012 and ending in March 2013. During the winter of 2013–2014, two-thirds of beekeepers experienced loss rates greater than the established acceptable winter mortality rate. 
(5)According to scientists at the Department of Agriculture, current losses of honey bee colonies are too high to confidently ensure the United States will be able to meet the pollination demands for agricultural crops. (6)Native pollinators, such as bumble bees, have also suffered alarming population declines. There are currently more than 40 pollinator species federally-listed as threatened or endangered, and most recently, the iconic monarch butterfly has declined by 90 percent. 
(7)Scientists have linked the use of a certain class of systemic insecticides, known as neonicotinoids, to the rapid decline of pollinators and to the deterioration of pollinator health. (8)Neonicotinoids cause sublethal effects, including impaired foraging and feeding behavior, disorientation, weakened immunity, delayed larval development, and increased susceptibility to viruses, diseases, and parasites. Numerous reports also document acute, lethal effects from the application of neonicotinoids. 
(9)Conclusions from a recent global review of the impacts of systemic pesticides, primarily neonicotinoids, warn that they are causing significant damage to a wide range of beneficial invertebrate species, are a key factor in the decline of bees, and pose a global threat to biodiversity and ecosystem services. Another recent global review documented high levels of freshwater contamination. (10)Science has demonstrated that a single corn kernel coated with a neonicotinoid is toxic enough to kill a songbird. Peer-reviewed research from the Netherlands has shown that the most severe bird population declines occurred in those areas where neonicotinoid pollution was highest. Starlings, tree sparrows, and swallows were among the most affected. 
(11)In January 2013, the European Food Safety Authority determined that the most widely used neonicotinoids pose unacceptable hazards to bees, prompting the European Union to suspend their use on agricultural crops. (12)In June 2013, over 50,000 bumblebees were killed as a direct result of exposure to a neonicotinoid applied to linden trees for cosmetic purposes. 
(13)In February 2014, Eugene, Oregon, voted to ban the use of neonicotinoid pesticides on city property. Similar bans and restrictions have been enacted in Thurston County, Spokane, and Seattle, Washington, and Skagway, Alaska. (14)In June 2014, a Presidential memorandum established a Pollinator Health Task Force after identifying pollinator decline as a threat to the sustainability of food production systems, the agricultural economy, and the health of the environment in the United States. 
(15)In July 2014, the United States Fish and Wildlife Service announced plans to phase out neonicotinoid pesticides in all national wildlife refuges across the United States by January 2016. The United States Fish and Wildlife Service recognized that the prophylactic use of neonicotinoids for agricultural purposes harms a wide range of non-target species and is therefore inconsistent with the management policy of the United States Fish and Wildlife Service. (16)In October 2014, an assessment by the Environmental Protection Agency found that neonicotinoid seed coatings provide little benefit to overall soybean crop yield. Additional studies determined that in approximately 80 to 90 percent of row crop uses, neonicotinoid coatings are unnecessary. The prophylactic overuse of neonicotinoids violates the fundamental principles of integrated pest management. 
(17)In November 2014, the Province of Ontario announced the province will move to restrict the use of neonicotinoid-coated corn and soybean seeds because of the broad harms from their overuse, with a goal of 80-percent reduction by 2017. 3.Urgent regulatory response for honey bee and pollinator protection (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall suspend the registration of imidacloprid, clothianidin, thiamethoxam, dinotafuran, and any other members of the nitro group of neonicotinoid insecticides to the extent such insecticide is registered, conditionally or otherwise, under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) for use in seed treatment, soil application, or foliar treatment on bee-attractive plants, trees, and cereals until the Administrator has made a determination that such insecticide will not cause unreasonable adverse effects on pollinators based on— 
(1)an evaluation of the published and peer-reviewed scientific evidence on whether the use or uses of such neonicotinoids cause unreasonable adverse effects on pollinators, including native bees, honey bees, birds, bats, and other species of beneficial insects; and (2)a completed field study that meets the criteria required by the Administrator and evaluates residues, including residue buildup after repeated annual application, chronic low-dose exposure, cumulative effects of multiple chemical exposures, and any other protocol determined to be necessary by the Administrator to protect managed and native pollinators. 
(b)Conditions on certain pesticides registrationsNotwithstanding section 3 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a), for purposes of the protection of honey bees, other pollinators, and beneficial insects, the Administrator of the Environmental Protection Agency shall not issue any new registrations, conditional or otherwise, for any seed treatment, soil application, and foliar treatment on bee-attractive plants, trees, and cereals under such Act until the Administrator has made the determination described in subsection (a), based on an evaluation described in subsection (a)(1) and a completed field study described in subsection (a)(2), with respect to such insecticide. (c)Monitoring of native beesThe Secretary of the Interior, in coordination with the Administrator of the Environmental Protection Agency, shall, for purposes of protecting and ensuring the long-term viability of native bees and other pollinators of agricultural crops, horticultural plants, wild plants, and other plants— 
(1)regularly monitor the health and population status of native bees, including the status of native bees in agricultural and nonagricultural habitats and areas of ornamental plants, residential areas, and landscaped areas; (2)identify the scope and likely causes of unusual native bee mortality; and 
(3)beginning not later than 180 days after the date of the enactment of this Act and each year thereafter, submit to Congress, and make available to the public, a report on such health and population status.  